DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Species A in the reply filed on 06/14/2021 is acknowledged.
It is noted that amended claim 11 is drawn to non-elected Species C which includes at least one elastic tab formed on a wall of a bottom secured to the pump body; amended claim 12 is drawn to non-elected Species B which includes at least one elastic tab formed on the lateral wall of the reservoir; amended claim 13 is drawn to non-elected Species C which includes a reservoir closed on its upper wall; amended claim 14 is drawn to non-elected Species C which includes an upper wall of the reservoir being accessible through an upper orifice of the pump body; and claims 16 and 17 are drawn to non-elected Species C which includes a reservoir having a lateral orifice for dispensing the associated creamy product. 
Accordingly, claims 11-14, 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Claims 8-10, 15 and 18 are treated on the merits.
The traversal is on the ground(s) that the pending claims are directed to a single general inventive concept of a spring that biases the reservoir relative to the pump body. This is not found persuasive because the feature of a spring that biases the reservoir relative to the pump body cannot be considered “special technical features” 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rüsing et al. (US 4,479,592).
Applicant should note that reference numerals throughout claims do not represent a positive limitation. Therefore, reference numerals throughout the claims have not been given patentable weight.
	Regarding claim 8, Rüsing discloses a device including a reservoir 12 adapted for containing a product 11 (see fig. 1) and adapted to receive at its lower end a sealing plug 19 movable longitudinally (see figs. 1 and 2), the reservoir 12 movable longitudinally as a piston along a path in a pump body 32 (see figs. 1 and 2) and in which is constrained in a closed position (illustrated in fig. 1) by a spring 28 which cooperates between the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rüsing et al. (US 4,479,592) in view of Mueller (US 6,364,163).
	Regarding claim 10, Rüsing discloses all the elements of the claimed invention except the teaching of a flexible pouch. 
	Mueller teaches a device for distributing product including a reservoir 20 open at its lower end and secured to a sealed and flexible pouch 24 for providing a refillable dispenser, the volume of the bag adapts by depression to the remaining volume which is discharged (see figs. 3-5).
	Accordingly, it would have been obvious to one of ordinary skill in the art to provide the Rüsing device with a flexible pouch, as taught by Mueller, in order to provide a refillable dispenser, facilitating commercial use.
Allowable Subject Matter
Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of 
Response to Arguments
In response to the remarks filed 09/27/2021, it is noted that the Joulia (US 2019/0344952) publication was mistakenly inserted into the heading of the 35 USC 102 and 35 USC 103 rejections. This Office action has corrected the error indicating the correct prior art reference, for the 35 USC 102 and 35 USC 103 rejections of claims 8 and 10. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.K.N/Examiner, Art Unit 3754